Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed 01/07/2022 in which the claims 1-20 are pending.
Continued Examination Under 37 CFR 1.114
3. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.
 
Double Patenting
4. 	Double patenting rejections still holds for the reasons cited below.
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,701,377 B2. Although the claims instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1)

Instant application:16/827,311
US Patent: US 10,701,377 B2
1. A computer-implemented method, comprising: receiving, by a storage system, an asset including a mezzanine file and at least one related file;  extracting metadata from the asset store at least the mezzanine file in a high-accessibility storage type;  associating the metadata with the mezzanine file and with the at least one related file;  determining a workflow to be applied for the asset, based at least in part on one of the mezzanine file or the at least one related file;  transcoding, based at least in part on the workflow, the mezzanine file into at least one transcoded file;  detecting an event corresponding to completion of the transcoding;  in response to detecting the event, moving the mezzanine file to a reduced-accessibility storage type that is less operationally expensive than the high-accessibility storage type;  and associating the metadata with the at least one transcoded file.

2.  The computer-implemented method of claim 1, further comprising: creating, for the asset, at least one hierarchical primitive relating to at least one of the mezzanine file or the at least one related file;  and associating the workflow and the metadata with the at least one hierarchical primitive, wherein the workflow and the metadata are automatically associated with the mezzanine file, the at least one related file, and subsequently generated files, and wherein actions of the workflow can be applied according to the at least one hierarchical primitive.

3.  The computer-implemented method of claim 2, further comprising: providing at least one tool for interaction with the asset according to the at least one hierarchical primitive, wherein an action performed in response to input via the at least one tool is performed at an asset level or a sub-asset level of the hierarchical primitive.
3.  The computer-implemented method of claim 2, further comprising: providing one or more tools enabling a user to interact with the asset according to the at least one hierarchical primitive, wherein an action performed in response to user input through the one or more tools is performed at an asset level or a sub-asset level of the hierarchical primitive.
5.  The computer-implemented method of claim 2, further comprising: determining at least one of a rule, a policy, or a lifecycle corresponding to the mezzanine file; and triggering the moving of the mezzanine file in response to the event. 

4.  The computer-implemented method of claim 2, further comprising: determining at least one of a rule, a policy, or a lifecycle corresponding to the mezzanine file; and triggering the moving of the mezzanine file to the second type of storage in response to the event, the second type of storage 
The computer-implemented method of claim 1, further comprising causing a workflow to be performed in response to a call to an application programming interface (API) or an action triggered by a rules engine managing the workflow on behalf of the asset.
5.  The computer-implemented method of claim 1, further comprising causing a workflow to be performed in response to a user call to an application programming interface (API) or an action triggered by a rules engine managing the workflow on behalf of the asset.
6.  The computer-implemented method of claim 1, further comprising storing metadata associated with the mezzanine file to a first type of storage; and storing the at least one transcoded file to a second type of storage.
6.  The computer-implemented method of claim 1, further comprising storing the metadata associated with the mezzanine file to the second type of storage and storing the one or more transcoded files to the first type of storage
7.  The computer-implemented method of claim 1, further comprising: determining a filename for the asset;  segmenting the mezzanine file into a sequence of segments;  determining a variation of the filename for each segment of the sequence;  and generating a unique hash code for each segment of the sequence using a hashing algorithm that considers an entirety of each variation.

The computer-implemented method of claim 1, further comprising: indexing the mezzanine file based at least in part upon time code information extracted from the mezzanine file;  and providing an interface enabling querying of the mezzanine file based at least in part upon the time code information.
8.  The computer-implemented method of claim 1, further comprising: indexing the mezzanine file based at least in part upon time code information extracted from the mezzanine file; and providing an interface enabling querying of the mezzanine file based at least in part upon the time code information. 
9.  The computer-implemented method of claim 1, further comprising: receiving the mezzanine file to a proxy service for the storage system, the proxy service having a dedicated address for receiving the mezzanine file.
9.  The computer-implemented method of claim 1, further comprising: receiving the mezzanine file to a proxy service for the storage system, the proxy service having a dedicated address for receiving the mezzanine file.
10.  The computer-implemented method of claim 1, wherein the metadata includes at least one of a title, format, bitrate, or file size for the mezzanine file. 
10.  The computer-implemented method of claim 1, wherein the metadata includes at least one of a title, format, bitrate, or file size for the mezzanine file.
11.  A storage system, comprising: at least one processor;  a first type of storage;  a second type of storage including lower accessibility than the first type of storage;  and memory including instructions that, when executed by the at least one processor, cause the storage system to: receive an asset including a mezzanine file and at least one related file;  extract metadata from the asset;  store at least the mezzanine file in the first type of storage;  associate the metadata with the mezzanine file and with the at least one related file;  obtain a workflow to be applied for the asset, the workflow based at least in part on one of the mezzanine file or the at least one related file;  transcode, based at least in part on the workflow, the mezzanine file into at least one transcoded file;  detect an event corresponding to completion of the transcoding;  in response to detecting the event, move the mezzanine file to the second type of storage, the second type of storage being less operationally expensive than the first type of storage;  and associate the metadata with the at least one transcoded file. 
 


type of storage;  and memory including instructions that, when executed by the at least one processor, cause the storage system to: receive, to a storage system, an asset including a mezzanine file and one or more related files;  extract metadata from the asset;  store at least the mezzanine file to the first type of storage;  associate the metadata with the mezzanine file and with the one or more related files in the storage system;  obtain a workflow to be applied for the asset, the workflow being associated with the mezzanine file, the one or more related files, and any subsequently generated files associated with the asset in the storage system, wherein the workflow comprises at least a transcoding operation comprising transcoding the mezzanine file into one or more transcoded files with formats specified by 
12.  The storage system of claim 11, wherein the instructions when executed further cause the system to: create, for the asset, at least one hierarchical primitive relating to at least one of the mezzanine file, the at least one related file, and subsequently generated files;  and associate the workflow and the metadata with the at least one hierarchical primitive, wherein the workflow and the metadata are automatically associated with the mezzanine file, the at least one related file, and the subsequently generated files and actions of the workflow can be applied according to the at least one hierarchical primitive. 
12.  The storage system of claim 11, wherein the instructions when executed further cause the system to: create, for the asset, at least one hierarchical primitive relating to the mezzanine file, the one or more related files, and the subsequently generated files;  and associate the workflow and the metadata with the at least one hierarchical primitive, wherein the workflow and the metadata are automatically associated with the mezzanine file, the one or more related files, and the subsequently generated files and actions of the workflow can be applied according to the at least one hierarchical primitive.
13.  The storage system of claim 11, wherein the instructions when executed further cause the system to: receive a set of advertisements to be displayed with the asset; causing the advertisements to be modified to match at least one of a video quality or an audio quality of a transcoded file generated using the mezzanine file; and causing the advertisement to be displayed during playback of the transcoded file generated using the mezzanine file. 
13.  The storage system of claim 11, wherein the instructions when executed further cause the system to: receive a set of advertisements to be displayed with the asset; causing the advertisements to be modified to match at least one of a video quality or an audio quality of a transcoded file generated using the mezzanine file; and causing the advertisement to be displayed during playback of the transcoded file. 
14.  The storage system of claim 11, wherein the instructions when executed further cause the system to: store the at least one transcoded file using the first type of storage;  and store metadata associated with the mezzanine file using the second type of storage.
14.  The storage system of claim 11, wherein the instructions when executed further cause the system to: store the metadata associated with the mezzanine file to the second type of storage and store the one or more transcoded files to the first type of storage.
15.  The storage system of claim 11, wherein the instructions when executed further cause the system to: determine a filename for the asset; segment the mezzanine file into a sequence of segments; determine a variation of the filename for each segment of the sequence; and generate a unique hash code for each segment of the sequence using a hashing algorithm that considers an entirety of each variation. 

16.  A non-transitory computer readable storage medium storing instructions that, when executed by at least one processor of a computing device, cause the computing device to: receive, by a storage system, an asset including a mezzanine file and at least one related file;  extract metadata from the asset;  store at least the mezzanine file to a first type of storage;  associate the metadata with the mezzanine file and with the at least one related file;  obtain a workflow to be applied for the asset, the workflow associated with the mezzanine file, the at least one related file, and any subsequently generated files associated with the asset;  transcode, based at least in part on the workflow, the mezzanine file into at least one transcoded file;  detect an event corresponding to completion of the transcoding;   in response to detecting the event, move the mezzanine file to a second type of storage that is less operationally expensive than the first type of storage; and associate the metadata with the at least one transcoded file.

17.  The non-transitory computer readable storage medium of claim 16, wherein the instructions, when executed by the at least one processor, further cause the computing device to: create, for the asset, at least one hierarchical primitive relating to at least one of the mezzanine file, the at least one related file, and subsequently generated files;  and associate the workflow and the metadata with the at least one hierarchical primitive, wherein the workflow and the metadata are automatically associated with the mezzanine file, the at least one related file, and the subsequently generated files and actions of the workflow can be applied according to the at least one hierarchical primitive.

18.  The non-transitory computer readable storage medium of claim 16, wherein the instructions, when executed by the at least one processor, further cause the computing device to: receive a set of advertisements to be displayed with the asset;  causing the advertisements to be modified to match at least one of a video quality or an audio quality of a transcoded file generated using the mezzanine file;  and causing the advertisement to be displayed during playback of the transcoded file generated using the mezzanine file. 

19.  The non-transitory computer readable storage medium of claim 16, wherein the instructions, when executed by the at least one processor, further cause the computing device to: store the at least one transcoded file using the first type of storage;  and store metadata associated with the mezzanine file using the second type of storage.
19.  The non-transitory computer readable storage medium of claim 16, wherein the instructions, when executed by the at least one processor, further cause the computing device to: store the metadata associated with the mezzanine file to the second type of storage and store the one or more transcoded files to the first type of storage.
20. The non-transitory computer readable storage medium of claim 16, wherein the instructions, when executed by the at least one processor, further cause the computing device to: determine a filename for the asset; segment the mezzanine file into a sequence of segments; determine a variation of the filename for each segment of the sequence; and generate a unique hash code for each segment of the sequence using a hashing algorithm that considers an entirety of each variation. 
. 


Response to Arguments
4. 	Applicant’s arguments, see pages 8-16, filed 01/07/2022, with respect to the rejections of claims have been fully considered and the arguments with respect to Dazzi. 
et al. are persuasive, however arguments with respect to Bjordammen et al are not persuasive (as described in detail below).
 	III. Claims 1, 4, 6, 10, 11, 14, 16, and 19 Are Allowable Under 35 U.S.C. § 103 Over Cited Art 
 	Applicant argues that Claims 1, 4, 6, 10, 11, 14, 16, and 19 stand rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Bjordammen, Haot and Dazzi. 
With regard to rejections under 35 U.S.C. § 103, the Examiner must provide evidence which as a whole shows that the legal determination sought to be proved (i.e., the reference teachings establish a primafacie case of obviousness) is more probable than not. M.P.E.P. § 2142. Accordingly, "the key to supporting any rejection under 35 U.S.C. § 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious." M.P.E.P. § 2142; see KSR International Co. v. Teleflex, Inc., 550 U.S.398, 82 USPQ 2d 1385, 1395-97 (2007). 
A. Independent Claim 1 
Applicant's claim 1 recites: 
 	A computer-implemented method, comprising: receiving, by a storage system, an asset including a mezzanine file and at least one related file; extracting metadata from 
determining a workflow to be applied for the asset, based at least in part on one of the mezzanine file or the at least one related file; transcoding, based at least in part on the workflow, the mezzanine file into at least one transcoded file; detecting an event corresponding to completion of the transcoding; in response to detecting the event, moving the mezzanine file to a reduced-accessibility storage type that is less operationally expensive than the high-accessibility storage type; and associating the metadata with the at least one transcoded file. 
 	Applicant respectfully submits that at least the cited portions of Bjordammen, Haot, and Dazzi are silent as to the features of "in response to detecting the event, moving the mezzanine file to a reduced-accessibility storage type that is less operationally expensive than the high-accessibility storage type," as presently claimed. 
 	As discussed during the telephonic interview, Applicant respectfully submits that the cited portions of Dazzi fail to cure the deficiencies of Bjordammen and Haot. Specifically, Applicant respectfully submits that the cited portions of Dazzi, and associated FIG. 2, explain that after the encoding system encodes the media content, the "POP A 232 stores the encoded media content in the media archive tier A 234 a and the storage tier A 236 a. The POP 232 a may also store or cache the media content on the streaming tier 238 a." See, for example, paragraphs [0029], [0030], and [0044] of Dazzi. Applicant respectfully submits that in this configuration described in Dazzi, the encoded content is stored at both the media archive tier and the storage tier, and may additionally be stored at the streaming tier. In contrast, Applicant respectfully 
 	Additionally, Applicant respectfully submits that pages 18 and 19 of the Office Action acknowledge that Bjordammen and Haot are silent as to these features. Paragraph [0082] of Bjordammen analyzes the "benefit of ... storage" and determines whether "it may be efficient to delete a given format if the ongoing storage costs exceed the weighted (expected) cost to transcode that format." As such, Applicant respectfully submits that at least this portion of Bjordammen is silent as to the feature of "in response to detecting the 
 	Further, paragraph [0034] of Haot describes the use of "hot folders," which are "predefined folders that trigger a workflow event (e.g., file conversion, compression, file transfer, etc.) upon movement of files into the folder." In this configuration, Applicant respectfully submits that the movement of data into and out of the hot folders is not comparable to the claimed feature of "in response to detecting the event, moving the mezzanine file to a reduced-accessibility storage type that is less operationally expensive than the high-accessibility storage type," as the data is not moved "in response to detecting the event." Additionally, Applicant respectfully submits that there does not appear to be a disclosure as to the hot folders being "less operationally expensive than [a] high-accessibility storage type" as required by claim 1. 
 	Therefore, Applicant respectfully submits that independent claim 1 is patentable over the Bjordammen, Haot and Dazzi references. Accordingly, reconsideration of this rejection is respectfully requested. 
   	Examiner respectfully disagrees and clarifies that Bjordammen et al. in Para [0034], [0097], [0128] & Fig. 1 teaches of recorder 12 records the highest quality content version 122 and the mezzanine format is the highest quality format.  Para [0133] teaches of storing SD version of the content as the “mezzanine” format. Para[0087]-[0088] teaches the recorder manager 108 stores in the content locator service database 110 a record for each format recorded for each asset.  This allows the playback session manager 118 to find the appropriate asset and format required to service a particular playback request.  If a playback request requires a particular format that was not recorded 
 	Further Para [0061], [0082], [0087] - [0094] & Fig. 6  teaches of determining a weighted cost to transcode and compare the weighted cost to transcode to the cost to record and store the format and the weighted cost to trancode the asset is less than the cost to record/store/ the asset, then that format will not be recorded.  However, in embodiments in which the weighted cost to transcode is greater, then that format of the asset may be recorded. The recorder manager 108 may calculate the weighted trancoding costs for each format based on the probability of viewing in the future time periods.  If at any point the probability for viewing drops to the point where the weighted cost to trancode becomes less than the cost to store, at that point the copy of that format of the asset may be deleted from storage. As discussed above, this means that when the probability of viewing the content is less than 55%, the desired content format should not be stored in recorder 112, but transcoded when the playback request is received.  Conversely, when the probability of viewing the content is greater than 55%, the desired content format should be stored in recorder 112 in order to reduce costs. Para [0133] , [0140] – [0143] teaches significant cost savings by only storing the SD version of the content as the "mezzanine" format, and transcoded versions of this, if needed, would also be lower cost since SD transcoding has lower complexity. Methods to reduce costs associated with content storage and transcoding.  Thus Bjordammen et al clearly 

B. Independent Claims 11 and 16 
Applicant respectfully argues that claims 11 and 16 are allowable at least for reasons including some of those discussed above in connection with claim 1. For example, claim 11 recites, in part, the features of "in response to detecting the event, move the mezzanine file to the second type of storage from the first type of storage, the second type of storage being less 
operationally expensive than the first type of storage." Claim 16 recites, in part, the features of "in response to detecting the event, move the mezzanine file to a second type of storage that is less operationally expensive than the first type of storage." 
For at least reasons discussed above, Applicant respectfully submits that the proposed combination of Bjordammen, Haot and Dazzi does not teach such subject matter as recited in claims 11 and 16. Therefore, Applicant respectfully submits that claims 11 and 16 are allowable under 35 U.S.C. § 103 over Bjordammen, Haot and Dazzi. Withdrawal of the pending rejection under 35 U.S.C. § 103 is, therefore, respectfully requested. 
 	Examiner respectfully disagrees and clarifies that Bjordammen et al. in Fig. 1 & Para [0034], [0097], [0128] & Fig. 1 teaches of recorder 12 records the highest quality content version 122 and the mezzanine format is the highest quality format.  Para [0133] teaches of storing SD version of the content as the “mezzanine” format. Para[0087]-.  
 	Further Para [0061], [0082], [0087] - [0094] & Fig. 6  teaches of determining a weighted cost to transcode and compare the weighted cost to transcode to the cost to record and store the format and the weighted cost to trancode the asset is less than the cost to record/store/ the asset, then that format will not be recorded.  However, in embodiments in which the weighted cost to transcode is greater, then that format of the asset may be recorded. The recorder manager 108 may calculate the weighted trancoding costs for each format based on the probability of viewing in the future time periods.  If at any point the probability for viewing drops to the point where the weighted cost to trancode becomes less than the cost to store, at that point the copy of that format of the asset may be deleted from storage. As discussed above, this means that when the probability of viewing the content is less than 55%, the desired content format should not be stored in recorder 112, but transcoded when the playback request is received.  Conversely, when the probability of viewing the content is greater than 55%, the desired content format should be stored in recorder 112 in order to reduce costs. Para [0133] ,  second type of storage being less operationally expensive than the first type of storage." And claim features in claim 16 "in response to detecting the event, move the mezzanine file to a second type of storage that is less operationally expensive than the first type of storage." 

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

7. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8. 	Claims 1, 4, 6, 10, 11, 14, 16, 19  are rejected under 35 U.S.C. 103 as being unpatentable over Bjordammen et al. (US 2014/0282762 A1) in view of Haot et al. (WO 2006/096713 A2)  (IDS provided 04/24/2020).

 	Regarding claim 1, Bjordammen discloses a computer-implemented method (Figs 1-2), comprising:  2receiving, by a storage system, an asset including a mezzanine file and at least one 3related file (Abstract, Para[0040] & Fig. 2 teaches of the storage, playback history database 202 storing information which include asset requested (including asset metadata such as Series Name, Genre, Episode/Title, Audience, Show Type, Parental Rating, etc. & Para[0088] teaches of the playback session manager 118 facilitates a conversion of a `master` format of the asset (often called the `Mezzanine` format of the asset);  4extracting metadata from the asset (Para[0060] teaches of the program metadata that describes the asset being played and include program specific information & Para[0131] teaches of the programmer metadata were to convey this information to the nDVR system, or the nDVR were sophisticated enough to automatically detect it, the nDVR could choose to save storage bandwidth and improve the subsequent subscriber experience on non-TV devices by converting it back to its native format, e.g., extract the 4:3 SD content out of the HD broadcast);  store at least the mezzanine file in a high-accessibility storage type (Figs. 1, 6 & Para[0034], [0097], [0128]  & Fig. 1 teaches of recorder 12 records the highest quality content version 122 and the mezzanine format is the highest quality format.  Para [0133] teaches of storing SD version of the content as the “mezzanine” format. Para[0087]-[0088] teaches the recorder manager 108 stores in the content locator service database 110 a record for each format recorded for each asset.  This allows the playback session manager 118 to find the appropriate asset and format required to service a particular playback request.  If a playback request requires a particular format that was not recorded (i.e., the asset in the requested format does not exist in the recorder 112), then the playback session manager 118 can orchestrate a transcoding operation.  For example, the playback session manager 118 facilitates a conversion of a `master` format of the asset (often called the `Mezzanine` format of the asset) into the required format, using the ODMRT 204); 5associating the metadata with the mezzanine file and with the at least one related 6file (Para[0084] – [0086] teaches of the recorder manager 108 receives from the scheduler 104 information about a recording that needs to be performed which includes asset to record (including details asset metadata); in that is less operationally expensive than the high-accessibility storage type (Figs. 1, 6 & Para [0061], [0082], [0087]-[0094] teaches of decreasing the storage costs of determining a weighted cost to transcode and compare the weighted cost to transcode to the cost to record and store the format and the weighted cost to trancode the asset is less than the cost to record/store/ the asset, then that format will not be recorded.  However, the weighted cost to transcode is greater, then that format of the asset may be recorded. The recorder manager 108 may calculate the weighted trancoding costs for each format based on the probability of viewing in the future time periods. When the probability of viewing the content is greater than 55%, the desired content format should be stored in recorder 112 in order to reduce costs. Para [0133] teaches significant cost savings by only storing the SD version of the content as the "mezzanine" format, and transcoded versions of this, if needed, would also be lower cost since SD transcoding has lower complexity).
 	Bjordammen does not explicitly disclose 7determining a workflow to be applied for the asset, based at least in part on one of 8the mezzanine file or the at least one related file; 9transcoding, based at least in part on the workflow, the mezzanine file into at least 10one transcoded file; detecting an event corresponding to completion of the transcoding; and 14associating the metadata with the at least one transcoded file.  However Haot discloses determining a workflow to be applied for the asset, based at least in part on one of 8the mezzanine file or the at least one related file (para [0041]- [0042] teaches of the upload application allows users to ingest digital files into the media services platform 101 and submit them to any permitted workflow The upload application is complemented by a hot folder system, wherein workflow activities are automatically initiated upon movement of files into and out of the hot folders. The file system folders can be pre-configured to behave like the upload application and passfiles of particular types to workflows. Metadata for each asset provided in accompanying XML files can be acquired and mapped directly into the object store 119);  9transcoding, based at least in part on the workflow, the mezzanine file into at least 10one transcoded file (Para[0032] - [0034], [0038] & Fig. 2 teaches media services platform 101 provides high integration with existing production workflows through its capability to transcode and deliver any content export EDL's or render edits ready for transcoding and delivery , para[0050] – [0055] teaches In step 207, metadata is added. The file is transcoded (per step 209) and reviewed and/or approved (step 211); 11detecting an event corresponding to completion of the transcoding (para [0032] - [0034] & Fig. 2 delivered automatically with metadata to their broadband video pay-per-view portal  "Hot folders" are predefined folders that trigger a workflow event (e.g., file conversion, compression, file transfer, etc.) upon movement of files into the folder& para[0052] teaches edited filed is delivered and subsequent delivery from the workflow application simply implements the subscription when the correct criteria are met. Whenever the user requires a new output format, the user can specify the various configuration parameters, including the codec, frame rate, frame size, bitrate, and encoder complexity, para [0059] video server 105 production of live events); 12and 14associating the metadata with the at least one transcoded file (para [0041] - [0042] teaches Metadata for each asset provided in accompanying XML files can be acquired and mapped directly into the object store 119).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for storing selected formats of requested content in network location, involves storing only selected format(s) of requested content via network digital video recorder of Bjordammen with the method in which files are ingested into media services and permitted workflow for transcoding and storage of digital media over a network of Haot in order to provide system that provides high integration with existing production workflows through its capability to transcode and deliver any content contained in the archive

	Regarding claim 4, Haot further discloses the computer-implemented method, further comprising 2causing a workflow to be performed in response to a call to an application programming 3interface (API) or an action triggered by a rules engine managing the workflow on behalf of the 4asset (Para [0024] teaches the object store 119 supports the various applications that interface with-it through an object store Application Program Interface (API). Motivation to combine as indicated in claim 1.

 	Regarding claim 6, Haot further discloses t1tt the computer-implemented method, further comprising 2storing metadata associated with the mezzanine file to a first type of storage (Figs. 1, 4, 6 & para[0020] , [0024] teaches storage of digital media in shared repository 103, para[0032] teaches the masters are then stored on the shared SAN  or NAS); and  3storing the at least one transcoded file to a second type of storage (para[0033] teaches additionally, the media services platform 101 can offer video archiving services. For instance, customers can extend their online storage with nearline tape and manage content seamlessly across multiple storage devices using add-on archive modules. Online storage can be backed up and/or migrated to tape according to automated policies. Advantageously, this archival approach can be transparent to the users; that is, the users are never aware that the master video is no longer stored on expensive disk-based storage. In an embodiment, a library application can be implemented with the media services platform 103 to provide seamless integration with offline video and data tape archives. Further, the media services platform 101 provides high integration with existing production workflows through its capability to transcode and deliver any content contained in the archive to, for example, popular non-linear editors (e.g., AVID™ editor). Motivation to combine as indicated in claim 1.

 	Regarding claim 10, Bjordammen further discloses t1the computer-implemented, wherein the metadata 2includes at least one of a title, format, bitrate, or file size for the mezzanine file (Para [0023] teaches of the asset metadata such as Series Name, Genre, Episode/Title, Audience, Show Type, Parental Rating, etc.).

 	Regarding claim 11, Bjordammen discloses a 1 storage system, comprising:  2at least one processor (Para[0058] teaches of the network storage device processor); 3 a first type of storage (Figs. 1, 6 & Para[0034], [0097], [0128]  & Fig. 1 teaches of recorder 12 records the highest quality content version 122 and the mezzanine format is the highest quality format.  Para [0133] teaches of storing SD version of the content as the “mezzanine” format. Para[0087]-[0088] teaches the recorder manager 108 stores in the content locator service database 110 a record for each format recorded for each asset.  This allows the playback session manager 118 to find the appropriate asset and format required to service a particular playback request.  If a playback request requires a particular format that was not recorded (i.e., the asset in the requested format does not exist in the recorder 112), then the playback session manager 118 can orchestrate a transcoding operation.  For example, the playback session manager 118 facilitates a conversion of a `master` format of the asset (often called the `Mezzanine` format of the asset) into the required format, using the ODMRT 204);  second type of storage including lower accessibility than the first type of 5storage (Figs. 1, 6 & Para [0061], [0082], [0087]-[0094] teaches of decreasing the storage costs of determining a weighted cost to transcode and compare the weighted cost to transcode to the cost to record and store the format and the weighted cost to trancode the asset is less than the cost to record/store/ the asset, then that format will not be recorded.  However, the weighted cost to transcode is greater, then that format of the asset may be recorded. The recorder manager 108 may calculate the weighted transcoding costs for each format based on the probability of viewing in the future time periods. When the probability of viewing the content is greater than 55%, the desired content format should be stored in recorder 112 in order to reduce costs. Para [0133] teaches significant cost savings by only storing the SD version of the content as the "mezzanine" format, and transcoded versions of this, if needed, would also be lower cost since SD transcoding has lower complexity; 4and  6memory including instructions that, when executed by the at least one processor (Para[0027] teaches of the recorder 112 records the content in digital format and saves it to disk drive, USB flash drive, SD memory card or any other mass storage device designed to store large files like video content), 7cause the storage system to:  8receive an asset including a mezzanine file and at least one related file (Para[0040] & Fig. 2 teaches of the playback history database 202 storing information which include asset requested (including asset metadata such as Series Name, Genre, Episode/Title, Audience, Show Type, Parental Rating, etc. & Para[0088] teaches of the playback session manager 118 facilitates a conversion of a `master` format of the asset (often called the `Mezzanine` format of the asset);  9extract metadata from the asset (Para[0060] teaches of the program metadata that describes the asset being played and include program specific information & Para[0131] teaches of the programmer metadata were to convey this information to the nDVR system, or the nDVR were sophisticated enough to automatically detect it, the nDVR could choose to save storage bandwidth and improve the subsequent subscriber experience on non-TV devices by converting it back to its native format, e.g., extract the 4:3 SD content out of the HD broadcast);   10store at least the mezzanine file in the first type of storage (Figs. 1, 6 & Para[0034], [0097], [0128]  & Fig. 1 teaches of recorder 12 records the highest quality content version 122 and the mezzanine format is the highest quality format.  Para [0133] teaches of storing SD version of the content as the “mezzanine” format. Para[0087]-[0088] teaches the recorder manager 108 stores in the content locator service database 110 a record for each format recorded for each asset.  This allows the playback session manager 118 to find the appropriate asset and format required to service a particular playback request.  If a playback request requires a particular format that was not recorded (i.e., the asset in the requested format does not exist in the recorder 112), then the playback session manager 118 can orchestrate a transcoding operation.  For example, the playback session manager 118 facilitates a conversion of a `master` format of the asset (often called the `Mezzanine` format of the asset) into the required format, using the ODMRT 204);  11associate the metadata with the mezzanine file and with the at least one related 12file (Para[0084] – [0086] teaches of the recorder manager 108 receives from the scheduler 104 information about a recording that needs to be performed which includes asset to record (including details asset metadata); in response to detecting the event, move the mezzanine file to the second type of storage, the second type of storage being less operationally expensive than the first type of storage (Figs. 1, 6 & Para [0061], [0082], [0087]-[0094] teaches of determining a weighted cost to transcode and compare the weighted cost to transcode to the cost to record and store the format and the weighted cost to trancode the asset is less than the cost to record/store/ the asset, then that format will not be recorded.  However, the weighted cost to transcode is greater, then that format of the asset may be recorded. The recorder manager 108 may calculate the weighted transcoding costs for each format based on the probability of viewing in the future time periods. When the probability of viewing the content is less than 55%, the desired content format should not be stored in recorder 112, but transcoded when the playback request is received.  Conversely, when the probability of viewing the content is greater than 55%, the desired content format should be stored in recorder 112 in order to reduce costs. Para [0133] teaches significant cost savings by only storing the SD version of the content as the "mezzanine" format, and transcoded versions of this, if needed, would also be lower cost since SD transcoding has lower complexity).
 	Bjordammen does not explicitly disclose 13obtain a workflow to be applied for the asset, the workflow based at least in part 14on one of the mezzanine file or the at least one related file; 15transcode, based at least in part on the workflow, the mezzanine file into at least 16one transcoded file; 17detect an event corresponding to completion of the transcoding; and  27 \\020346/085601 - 1671278 viassociate the metadata with the at least one transcoded file.  However Haot discloses  13obtain a workflow to be applied for the asset, the workflow based at least in part 14on one of the mezzanine file or the at least one related file (para [0041]- [0042] teaches of the upload application allows users to ingest digital files into the media services platform 101 and submit them to any permitted workflow The upload application is complemented by a hot folder system, wherein workflow activities are automatically initiated upon movement of files into and out of the hot folders. The file system folders can be pre-configured to behave like the upload application and pass files of particular types to workflows. Metadata for each asset provided in accompanying XML files can be acquired and mapped directly into the object store 119);  15transcode, based at least in part on the workflow, the mezzanine file into at least 16one transcoded file (Para[0032] - [0034], [0038] & Fig. 2 teaches media services platform 101 provides high integration with existing production workflows through its capability to transcode and deliver any content export EDL's or render finished edits ready for transcoding and delivery , para[0050] – [0055] teaches In step 207, metadata is added. The file is transcoded (per step 209) and reviewed and/or approved (step 211);  17detect an event corresponding to completion of the transcoding (para [0032]- [0034] & Fig. 2 delivered automatically with metadata to their broadband video pay-per-view portal  "Hot folders" are predefined folders that trigger a workflow event (e.g., file conversion, compression, file transfer, etc.) upon movement of files into the folder& para[0052] teaches edited filed is delivered and subsequent delivery from the workflow application simply implements the subscription when the correct criteria are met. Whenever the user requires a new output format, the user can specify the various configuration parameters, including the codec, frame rate, frame size, bitrate, and encoder complexity, para [0059] video server 105 production of live events); 18and  27 \\020346/085601 - 1671278 viassociate the metadata with the at least one transcoded file para [0041] - [0042] teaches Metadata for each asset provided in accompanying XML files can be acquired and mapped directly into the object store 119).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for storing selected formats of requested content in network location, involves storing only selected format(s) of requested content via network digital video recorder of Bjordammen with the method files are ingested into media services and permitted workflow for transcoding of Haot in order to provide system that provides high integration with existing production workflows through its capability to transcode and deliver any content contained in the archive.
 	

Figs. 1, 4, 6 & para[0020] , [0024] teaches storage of digital media in shared repository 103, para[0032] teaches the masters are then stored on the shared SAN  or NAS); and  4store metadata associated with the mezzanine file using the second type of 5storage para[0033] teaches additionally, the media services platform 101 can offer video archiving services. For instance, customers can extend their online storage with nearline tape and manage content seamlessly across multiple storage devices using add-on archive modules. Online storage can be backed up and/or migrated to tape according to automated policies. Advantageously, this archival approach can be transparent to the users; that is, the users are never aware that the master video is no longer stored on expensive disk-based storage. In an embodiment, a library application can be implemented with the media services platform 103 to provide seamless integration with offline video and data tape archives. Further, the media services platform 101 provides high integration with existing production workflows through its capability to transcode and deliver any content contained in the archive to, for example, popular non-linear editors (e.g., AVID™ editor). Motivation to combine as indicated in claim 11.

 	Regarding claim 16, Bjordammen discloses 1disclosesa non-transitory computer readable storage medium storing instructions 2that, when executed by at least one processor of a computing device, cause the computing device 3to (Fig. 1):  4receive, by a storage system, an asset including a mezzanine file and at least one 5related file (Para[0040] & Fig. 2 teaches of the playback history database 202 storing information which include asset requested (including asset metadata such as Series Name, Genre, Episode/Title, Audience, Show Type, Parental Rating, etc. & Para[0088] teaches of the playback session manager 118 facilitates a conversion of a `master` format of the asset (often called the `Mezzanine` format of the asset);  6extract metadata from the asset (Para[0060] teaches of the program metadata that describes the asset being played and include program specific information & Para[0131] teaches of the programmer metadata were to convey this information to the nDVR system, or the nDVR were sophisticated enough to automatically detect it, the nDVR could choose to save storage bandwidth and improve the subsequent subscriber experience on non-TV devices by converting it back to its native format, e.g., extract the 4:3 SD content out of the HD broadcast);  7store at least the mezzanine file to a first type of storage (Abstract: teaches storing via, a network storage device & Para[0027] teaches of the recorder stores desired content and receiving, via a network digital video recorder, the requested content in a first format and the requested content in a second format; and storing, via the network digital video recorder);  8associate the metadata with the mezzanine file and with the at least one related 9file (Para[0084] – [0086] teaches of the recorder manager 108 receives from the scheduler 104 information about a recording that needs to be performed which includes asset to record (including details asset metadata); in response to detecting the event, move the mezzanine file to a second type of storage that is less operationally expensive than the first type of storage (Figs. 1, 6 & Para [0061], [0082], [0087]-[0094] teaches of determining a weighted cost to transcode and compare the weighted cost to transcode to the cost to record and store the format and the weighted cost to transcode the asset is less than the cost to record/store/ the asset, then that format will not be recorded.  However, in embodiments in which the weighted cost to transcode is greater, then that format of the asset may be recorded. The recorder manager 108 may calculate the weighted transcoding costs for each format based on the probability of viewing in the future time periods.  If at any point the probability for viewing drops to the point where the weighted cost to transcode becomes less than the cost to store, at that point the copy of that format of the asset may be deleted from storage e. As discussed above, this means that when the probability of viewing the content is less than 55%, the desired content format should not be stored in recorder 112, but transcoded when the playback request is received.  Conversely, when the probability of viewing the content is greater than 55%, the desired content format should be stored in recorder 112 in order to reduce costs. Para [0133] teaches significant cost savings by only storing the SD version of the content as the "mezzanine" format, and transcoded versions of this, if needed, would also be lower cost since SD transcoding thas lower complexity).
 	 	Bjordammen does not explicitly disclose  10obtain a workflow to be applied for the asset, the workflow associated with the 11mezzanine file, the at least one related file, and any subsequently generated files associated with 12the asset;  13transcode, based at least in part on the workflow, the mezzanine file into at least 14one transcoded file;  15detect an event corresponding to completion of the transcoding;  16 in response to detecting the event, 12move the mezzanine file to a second type of storage; and  17associate the metadata (para [0041]- [0042] teaches of the upload application allows users to ingest digital files into the media services platform 101 and submit them to any permitted workflow The upload application is complemented by a hot folder system, wherein workflow activities are automatically initiated upon movement of files into and out of the hot folders. The file system folders can be pre-configured to behave like the upload application and passfiles of particular types to workflows. Metadata for each asset provided in accompanying XML files can be acquired and mapped directly into the object store 119);  13transcode, based at least in part on the workflow, the mezzanine file into at least 14one transcoded file (Para[0032] - [0034], [0038] & Fig. 2 teaches media services platform 101 provides high integration with existing production workflows through its capability to transcode and deliver any content export EDL's or render edits ready for transcoding and delivery , para[0050] – [0055] teaches In step 207, metadata is added. The file is transcoded (per step 209) and reviewed and/or approved (step 211));  15detect an event corresponding to completion of the transcoding (para [0032]- [0034] & Fig. 2 delivered automatically with metadata to their broadband video pay-per-view portal  "Hot folders" are predefined folders that trigger a workflow event (e.g., file conversion, compression, file transfer, etc.) upon movement of files into the folder& para[0052] teaches edited filed is delivered and subsequent delivery from the workflow application simply implements the subscription when the correct criteria are met. Whenever the user requires a new output format, the user can specify the various configuration parameters, including the codec, frame rate, frame size, bitrate, and encoder complexity, para [0059] video server 105 production of live events);  16 and 17associate the metadata with the at least one transcoded file (para [0041] - [0042] teaches Metadata for each asset provided in accompanying XML files can be acquired and mapped directly into the object store 119).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for storing selected formats of requested content in network location, involves storing only selected format(s) of requested content via network digital video recorder of Bjordammen with the method files are ingested into media services and permitted workflow for transcoding of Haot in order to provide system that provides high integration with existing production workflows through its capability to transcode and deliver any content contained in the archive

 	Regarding claim 19, Haot further discloses 1tthrthe non-transitory computer readable storage medium, 2wherein the instructions, when executed by the at least one processor, further cause the 3computing device to:  4store the at least one transcoded file using the first type of storage (Figs. 1, 4, 6 & para[0020] , [0024] teaches storage of digital media in shared repository 103, para[0032] teaches the masters are then stored on the shared SAN  or NAS); and  5store metadata associated with the mezzanine file using the second type of 6storage para[0033] teaches additionally, the media services platform 101 can offer video archiving services. For instance, customers can extend their online storage with nearline tape and manage content seamlessly across multiple storage devices using add-on archive modules. Online storage can be backed up and/or migrated to tape according to automated policies. Advantageously, this archival approach can be transparent to the users; that is, the users are never aware that the master video is no longer stored on expensive disk-based storage. In an embodiment, a library application can be implemented with the media services platform 103 to provide seamless integration with offline video and data tape archives. Further, the media services platform 101 provides high integration with existing production workflows through its capability to transcode and deliver any content contained in the archive to, for example, popular non-linear editors (e.g., AVID™ editor). Motivation to combine as indicated in claim 16.

9. 	Claims 2-3, 5, 12, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bjordammen et al. (US 2014/0282762 A1) in view of Haot et al. (WO 2006/096713 A2) (IDS provided 04/24/2020) and Kikuchi et al. (JP 2014-225143) (IDS provided 04/24/2020).

 	Regarding claim 12, Bjordammen in view of Haot discloses the computer-implemented method of claim 1. Bjordammen in view of Haot in view of does not explicitly disclose further comprising:  2creating, for the asset, at least one hierarchical primitive relating to at least one of 3the mezzanine file or the at least one related file; and  4associating the workflow and the metadata with the at least one hierarchical 5primitive, wherein the workflow and the metadata are automatically associated with the 6mezzanine file, the at least one related file, and subsequently generated files, and 
 	However Kikuchi discloses further comprising:  2creating, for the asset, at least one hierarchical primitive relating to at least one of 3the mezzanine file or the at least one related file (para[0008] generating video metadata hierarchized); and  4associating the workflow and the metadata with the at least one hierarchical 5primitive, wherein the workflow and the metadata are automatically associated with the 6mezzanine file, the at least one related file, and subsequently generated files, and wherein actions 7of the workflow can be applied according to the at least one hierarchical primitive (para[0008], [0011] – [0012], [0017] & Figs. 1-2 teaches  video metadata hierarchized into higher video metadata and lower video metadata depending on whether or not an image feature amount of the video data satisfies a set condition & fig.3 & [0017] - [0020], [0032] & Figs. 3 video search condition set by the user and searches the metadata that is hierarchized). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of distributed editing and storage of digital media of Bjordammen in view of Haot with the method of determining a condition (threshold value) for a desired video search condition to be satisfied of Kikuchi in order to provide a system that shorten a time required for a desired video retrieval and to improve retrieval efficiency by generating a higher video metadata satisfying a determination condition and a lower video metadata not satisfying a determination condition (hierarchization of metadata).

(para[0011], [0013], [0017] & Fig. 1, 3,5 teaches of the a condition input unit 108 accepts a video search condition set by the user). Motivation to combine as indicated in claim 2.

 	Regarding claim 5, Haot further discloses t1the computer-implemented method, further comprising:  2determining at least one of a rule, a policy, or a lifecycle corresponding to the 3mezzanine file (para[0033] teaches online storage can be backed up and/or migrated to tape according to automated policies. Advantageously, this archival approach can be transparent to the users; and 4triggering the moving of the mezzanine file in response to the event).  Motivation to combine as indicated in claim 2. 

 	Regarding claim 112, Bjordammen in view of Haot discloses the storage system of claim 11. Bjordammen in view of Haot does not explicitly disclose wherein the instructions when executed 2further cause the system to:  3create, for the asset, at least one hierarchical primitive relating to at least one of 4the mezzanine file, the at least one related file, and subsequently generated files; and  5associate the workflow and the metadata with the at least one hierarchical 6primitive, wherein the workflow and the metadata are automatically associated with the 7mezzanine file, the at least one related file, and the subsequently 
 	However Kikuchi discloses, wherein the instructions when executed 2further cause the system to:  3create, for the asset, at least one hierarchical primitive relating to at least one of 4the mezzanine file, the at least one related file, and subsequently generated files (para[0008] generating video metadata hierarchized); and  5associate the workflow and the metadata with the at least one hierarchical 6primitive, wherein the workflow and the metadata are automatically associated with the 7mezzanine file, the at least one related file, and the subsequently generated files and actions of 8the workflow can be applied according to the at least one hierarchical primitive (para[0008], [0011] – [0012], [0017] & Figs. 1-2 teaches  video metadata hierarchized into higher video metadata and lower video metadata depending on whether or not an image feature amount of the video data satisfies a set condition & fig.3 & [0017] - [0020], [0032] & Figs. 3 video search condition set by the user and searches the metadata that is hierarchized).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of distributed editing and storage of digital media of Bjordammen in view of Haot with the method of determining a condition (threshold value) for a desired video search condition to be satisfied of Kikuchi in order to provide a system that shorten a time required for a desired video retrieval and to improve retrieval efficiency by generating a higher video metadata satisfying a determination condition and a lower video metadata not satisfying a determination condition (hierarchization of metadata).


 	However Kikuchi discloses  2wherein the instructions, when executed by the at least one processor, further cause the 3computing device to:  4create, for the asset, at least one hierarchical primitive relating to at least one of 5the mezzanine file, the at least one related file, and subsequently generated files (para[0008] generating video metadata hierarchized); and  6associate the workflow and the metadata with the at least one hierarchical 7primitive, wherein the workflow and the metadata are automatically associated with the 29 \\020346/085601 - 1671278 vimezzanine file, the at least one related file, and the subsequently generated files and actions of the workflow can be applied according to the at least one hierarchical primitive (para[0008], [0011] – [0012], [0017] & Figs. 1-2 teaches  video metadata hierarchized into higher video metadata and lower video metadata depending on whether or not an image feature amount of the video data satisfies a set condition & fig.3 & [0017] - [0020], [0032] & Figs. 3 video search condition set by the user and searches the metadata that is hierarchized).  It would have been .

10. Claims 7, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bjordammen et al. (US 2014/0282762 A1) in view of Haot et al. (WO 2006/096713 A2) (IDS provided 04/24/2020) in further view of  Okura et al. (JP 2007-272540) (IDS provided 04/24/2020).

 	Regarding claim 717, Bjordammen in view of Haot discloses the 1ttthrcomputer-implemented method of claim 1, Bjordammen in view of Haot does not explicitly disclose further comprising:  determining a filename for the asset; segmenting the mezzanine file into a sequence of segments; determining a variation of the filename for each segment of the sequence; and 5generating a unique hash code for each segment of the sequence using a hashing 6algorithm that considers an entirety of each variation. 
 	However Okura discloses further comprising:   2determining a filename for the asset (Para [0033] –[0035] & Figs. 2, 4a, 6 teaches a large capacity file 16 has a file name “sample.dat”);  3segmenting the mezzanine file into a sequence of segments (Para[0033] –[0035]& Figs. 2, 4a  teaches data management means 13 divides the file into divisional files 161);  4determining a variation of the filename for each segment of the sequence (para[0034], [0041] -0043]  & Figs. 2, 4a, 5a, 12a  teaches of the file name includes at least a divided file number and is unique for ex: file name "sample.00032, Para [0050]  divided file 161 of file name "Sample #I"); and  5generating a unique hash code for each segment of the sequence using a hashing 6algorithm that considers an entirety of each variation (Para[0034]-[0035], [0044] & Fig. 4a teaches obtaining a hash value for each divisional file 161 and generates a file name table 17. The terminal node device 3 which has received the divided filesample.00125 obtains a hash value of the file, and obtains a hash value of the file name"sample.00125" from the file name table portion 182).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of distributed editing and storage of digital media in tiers of Bjordammen in view of Haot with the data distribution method composed of a root device and plurality of terminal node devices to which data is distributed  and distributes the data divided into a plurality of divided data of Okura in order to provide a system for efficiently distributing a large amount of data by operation of plurality of nodes. 

	Regarding claim 15, 1 Bjordammen in view of Haot discloses the storage system of claim 11, Bjordammen in view of Haot does not explicitly disclose wherein the instructions when executed 2further cause the system to:  3determine a filename for the asset; segment the mezzanine file into a sequence of segments; determine a variation of the filename for each segment of the sequence; and  6generate a unique hash code for each segment of the sequence using a hashing 7algorithm that considers an entirety of each variation.
Para[0033] –[0035] & Figs. 2, 4a, 6 teaches a large capacity file 16 has a file name “sample.dat”);  28\\020346/085601 - 1671278 visegment the mezzanine file into a sequence of segments (Para[0033] –[0035]& Figs. 2, 4a  teaches data management means 13 divides the file into divisional files 161);  determine a variation of the filename for each segment of the sequence (para[0034], [0041] -0043]  & Figs. 2, 4a, 5a, 12a  teaches of the file name includes at least a divided file number and is unique for ex: file name "sample.00032, Para [0050]  divided file 161 of file name "Sample #I"); and  6generate a unique hash code for each segment of the sequence using a hashing 7algorithm that considers an entirety of each variation (Para[0034]-[0035], [0044] & Fig. 4a teaches obtaining a hash value for each divisional file 161 and generates a file name table 17. The terminal node device 3 which has received the divided filesample.00125 obtains a hash value of the file, and obtains a hash value of the file name"sample.00125" from the file name table portion 182).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of distributed editing and storage of digital media in tiers of Bjordammen in view of Haot with the data distribution method composed of a root device and plurality of terminal node devices to which data is distributed  and distributes the data divided into a plurality of divided data of Okura in order to provide a system for efficiently distributing a large amount of data by operation of plurality of nodes. 


 	However Okura  discloses 2wherein the instructions, when executed by the at least one processor, further cause the 3computing device to:  4determine a filename for the asset (Para [0033] –[0035] & Figs. 2, 4a, 6 teaches a large capacity file 16 has a file name “sample.dat”);  5segment the mezzanine file into a sequence of segments (Para[0033] –[0035]& Figs. 2, 4a  teaches data management means 13 divides the file into divisional files 161);  6determine a variation of the filename for each segment of the sequence (para[0034], [0041] -0043]  & Figs. 2, 4a, 5a, 12a  teaches of the file name includes at least a divided file number and is unique for ex: file name "sample.00032, Para [0050]  divided file 161 of file name "Sample #I"); and  7generate a unique hash code for each segment of the sequence using a hashing 8algorithm that considers an entirety of each variation (Para[0034]-[0035], [0044] & Fig. 4a teaches obtaining a hash value for each divisional file 161 and generates a file name table 17. The terminal node device 3 which has received the divided filesample.00125 obtains a hash value of the file, and obtains a hash value of the file name"sample.00125" from the file name table portion 182). It would have been obvious to one having ordinary skill in the art before the effective filing date of the . 

11. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bjordammen et al. (US 2014/0282762 A1) in view of Haot et al. (WO 2006/096713 A2) (IDS provided 04/24/2020) and Saffari et al. (WO 2010/141939 A1)  (IDS provided 04/24/2020)

 	Regarding claim 8, 1 Bjordammen in view of Haot discloses the 1ttthrcomputer-implemented method of claim 1, Bjordammen in view of Haot does not explicitly disclose further comprising:  2indexing the mezzanine file based at least in part upon time code information 3extracted from the mezzanine file; and 26\\020346/085601 - 1671278 viproviding an interface enabling querying of the mezzanine file based at least in part upon the time code information.
 	   However Saffari discloses further comprising:  2indexing the mezzanine file based at least in part upon time code information 3extracted from the mezzanine file (Para [0087] time-based media (e.g., audio/video) allowing a user to select a desired time index when reproducing contents); and  26\\020346/085601 - 1671278 viproviding an interface enabling querying of the mezzanine file based at least in part upon the time code information (Para [0087] teaches user interface 400 further may include one or more controls 410 enabling a user to interact the content).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of distributed editing and 

12.  	Claim 9  is rejected under 35 U.S.C. 103 as being unpatentable Bjordammen et al. (US 2014/0282762 A1) in view of Haot et al. (WO 2006/096713 A2) (IDS provided 04/24/2020) and Scharber et al. (US 2017/0032412 A1).
	
 	Regarding claim 9, Bjordammen in view of Haot discloses the 1ttthrcomputer-implemented method of claim 1, Bjordammen in view of Haot does not explicitly disclose further comprising:  2receiving the mezzanine file to a proxy service for the storage system, the proxy 3service having a dedicated address for receiving the mezzanine file. 
 	However Scharber discloses further comprising further comprising:  2receiving the mezzanine file to a proxy service for the storage system, the proxy 3service having a dedicated address for receiving the mezzanine file (Para[0045]-[0046] & Figs. 1,2 teaches of the proxy 104 may select a version of a mezzanine file corresponding to the determined bit rate (a mezzanine file being a specific type of a file storing content, step 208 proxy 104 having an identifier of the client (e.g., an IP address of a client device 118). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of distributed editing and storage of digital media of Bjordammen in view of Haot with the method for managing delivery of advertisements from advertisement server to client device, involves .

13. 	Claims 13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bjordammen et al. (US 2014/0282762 A1) in view of Haot et al. (WO 2006/096713 A2) (IDS provided 04/24/2020) and Niemeijer et al. (WO 2020/138778 A1) (IDS provided 04/24/2020).

 	Regarding claim 113, Bjordammen in view of Haot discloses the storage system of claim 11, Bjordammen in view of Haot does not explicitly disclose wherein the instructions when executed 2further cause the system to:  3receive a set of advertisements to be displayed with the asset; causing the advertisements to be modified to match at least one of a video quality 5or an audio quality of a transcoded file generated using the mezzanine file; and  6causing the advertisement to be displayed during playback of the transcoded file 7generated using the mezzanine file. 
 	However Niemeijer discloses wherein the instructions when executed 2further cause the system to:  3receive a set of advertisements to be displayed with the asset (Para[0043] teaches advertisement is identified as appropriate for insertion, the advertisement may be inserted into the content 307);  4causing the advertisements to be modified to match at least one of a video quality 5or an audio quality of a transcoded (Para[0043]  the advertisement may be inserted in any reasonable manner and may be encoded in any useable form, which may or may not need to match the content itself); and  6causing the advertisement to be displayed during playback of the transcoded file 7generated using the mezzanine file (para[0035], [0045] teaches non-linear playback of content, a system may permit a user to initiate a number of "trick" modes, e.g., fast forward, rewind, jump-to-scene, etc., while viewing content. By pre-inserting advertising ahead of playback, example systems are able to provide for such trick modes reliably without further processing).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of distributed editing and storage of digital media in tiers of Bjordammen in view of Haot with the method of continuous re-insertion of advertisement in video content of Niemeijer in order to provide a system in which pre-load advertisements and record content with commercial breaks and merge the advertisements into the recorded content so that they are available when the content is viewed in time-shifted mode.

 	Regarding claim 118, Bjordammen in view of Haot discloses the non-transitory computer readable storage medium of claim 16, Bjordammen in view of Haot does not explicitly, wherein the instructions, when executed by the at least one processor, further cause the 3computing device to:  4receive a set of advertisements to be displayed with the asset; causing the advertisements to be modified to match at least one of a video quality 6or an audio quality of a transcoded file generated using the mezzanine file; and  7causing 
 	However Niemeijer discloses 2wherein the instructions, when executed by the at least one processor, further cause the 3computing device to:  4receive a set of advertisements to be displayed with the asset (Para[0043] teaches advertisement is identified as appropriate for insertion, the advertisement may be inserted into the content 307);  5causing the advertisements to be modified to match at least one of a video quality 6or an audio quality of a transcoded file generated using the mezzanine file (Para[0043]  the advertisement may be inserted in any reasonable manner and may be encoded in any useable form, which may or may not need to match the content itself); and  7causing the advertisement to be displayed during playback of the transcoded file 8generated using the mezzanine file (para[0035] , [0045] teaches non-linear playback of content, a system may permit a user to initiate a number of "trick" modes, e.g., fast forward, rewind, jump-to-scene, etc., while viewing content. By pre-inserting advertising ahead of playback, example systems are able to provide for such trick modes reliably without further processing).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of distributed editing and storage of digital media in tiers of Bjordammen in view of Haot with the method of continuous re-insertion of advertisement in video content of Niemeijer in order to provide a system in which pre-load advertisements and record content with commercial breaks and merge the advertisements into the recorded content so that they are available when the content is viewed in time-shifted mode.

Conclusion
14. 	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922.  The examiner can normally be reached on Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.